Citation Nr: 1106532	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-27 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to July 25, 2005, for a 
grant of service connection for prostate cancer, on an accrued 
benefits basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from October 1963 to 
September 1966, with service in Vietnam.  The appellant is the 
Veteran's surviving spouse.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a September 2005 rating 
decision by the Houston, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for 
prostate cancer was received on July 25, 2005.

2.  The Veteran died on August [redacted], 2005.

3.  The appellant, who is the Veteran's surviving spouse, was 
awarded service connection for prostate cancer, effective July 
25, 2005, for accrued benefits purposes.


CONCLUSION OF LAW

The criteria for an effective date prior to July 25, 2005, for 
the grant of service connection for prostate cancer, for accrued 
benefits purposes, have not been met.  38 U.S.C.A. §§ 1110, 1116, 
5110, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.400, 3.1000 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be 
provided prior to an initial RO decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
486 (2006). 

But "[i]n cases where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled."  
Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 
Vet. App. 112, 116-17 (2007) (noting that once an initial VA 
decision awarding service connection and assigning a disability 
evaluation and effective date has been made, section 5103(a) 
notice is no longer required).  Additionally, where service 
connection has been granted, the claimant bears the burden of 
demonstrating prejudice from defective notice with respect to 
downstream elements such as effective dates or disability 
ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The 
appellant has made no such assertions here.  In addition, an 
August 2007 letter notified the appellant of the evidence needed 
to substantiate the claim for an earlier effective date for the 
grant of service connection for prostate cancer on an accrued 
benefits basis as well as the respective duties of the appellant 
and the VA for providing evidence.  The claim was readjudicated 
in an August 2009 supplemental statement of the case.    
Accordingly, VA's duty to notify has been satisfied.  

VA's duty to assist the appellant has also been satisfied.  
38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  
Because accrued benefits claims must be based on evidence in the 
file at the date of death, the duty to assist in an accrued 
benefits claim is limited to obtaining evidence already 
constructively in VA's possession, and to obtaining evidence of 
the appellant's standing to pursue the claim, if not already of 
record.  See 38 C.F.R. § 3.1000(a), (d).  Here, there is no 
dispute as to the appellant's standing and VA has obtained VA and 
private medical records and service treatment records.  Although 
there is evidence that April 2005 private medical records exist 
and have not been obtained, those records are not relevant 
because they were not in the claims file at the time of the 
Veteran's death.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 
1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

In this case, the appellant alleges that the Veteran's prostate 
cancer was present prior to the July 25, 2005 effective date and 
prior to the April 2005 diagnosis.  She argues that it was likely 
present in 2004 when it triggered a diabetes episode for which he 
sought private medical treatment.  She notes that when prostate 
cancer was diagnosed in April 2005, it was already in Stage 2, 
thus indicating it had been present some time.  The appellant 
thus requests that an earlier effective date be granted in 
recognition of the presence of the cancer prior to July 2005.  

Periodic monetary benefits to which a veteran was entitled at the 
time of death, under existing ratings or decisions, or based on 
evidence in the file at the date of death, and due and unpaid, 
shall upon the death of the veteran be paid to certain survivors 
including his surviving spouse.  38 U.S.C.A. § 5121(a).  Evidence 
in the file at the date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, even 
if such evidence was not physically located in the VA claims 
folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); 
Hayes v. Brown, 4 Vet. App. 353, 358-59 (1993).

Generally, service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to 
establish service connection, the following must be shown:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for certain 
specified diseases, to include prostate cancer.  38 C.F.R. §§ 
3.307(a), 3.309(e).  A veteran is presumed exposed to an 
herbicide agent if he or she had active military, naval, or air 
service, in the Republic of Vietnam from January 9, 1962 through 
May 7, 1975, "unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In general, the effective date for an award of service connection 
is the day following separation from active service or the date 
entitlement arose, if the claim is received within one year after 
separation from service; otherwise, the effective date is the 
later of the date of receipt of claim or the date entitlement to 
service connection arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).

A claim is "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a belief 
in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010).  An 
informal claim is "[a]ny communication or action indicating an 
intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) 
(2010).  VA must look to all communications from a claimant that 
may be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act on 
informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 
196, 198 (1992).

On July 25, 2005, the Veteran filed a claim for service 
connection for prostate cancer, to include as due to Agent Orange 
exposure.  Service department records indicate that the Veteran's 
last duty station was in Vietnam and that he served from October 
1963 to September 1966.  VA medical records from April 2005 
indicate that prostate cancer was diagnosed on April 28, 2005.  A 
death certificate indicates that the Veteran died on August [redacted], 
2005.  

The Board finds that entitlement to an earlier effective date is 
not warranted.  Here, the Veteran did not file a claim for 
service connection for prostate cancer within one year of service 
discharge, so the proper effective date is the later of the date 
of claim and date of entitlement to service connection.  See 
38 C.F.R. § 3.400(b)(2).  The date of entitlement is April 28, 
2005, the date that prostate cancer was diagnosed.  The 
diagnosis, in conjunction with the evidence showing service in 
Vietnam, entitled the Veteran to presumptive service connection.  
See 38 C.F.R. §§ 3.307, 3.309.  The date of claim is July 25, 
2005, the date that the Veteran filed a claim for service 
connection.  Upon a thorough review of the claims file, the Board 
finds that there is no earlier communication or action evidencing 
an intent to apply for, or a belief in entitlement to, service 
connection for prostate cancer.  See 38 C.F.R. §§ 3.1(p), 
3.155(a).  The only document of record after a March 1999 notice 
letter to the Veteran, and prior to the July 2005 claim, is a 
February 2003 letter to the Veteran reminding him that any 
changes in family income or dependents must be reported to VA.  
Thus, the later of the date of claim and date of entitlement is 
July 25, 2005.  Accordingly, an earlier effective date is not 
warranted.  

Certain grants of presumptive service connection based on Agent 
Orange exposure may be assigned earlier effective dates.  See 
38 C.F.R. § 3.816 (2010).  But these provisions do not apply to 
the appellant's claim because there is no rating decision prior 
to September 2005 regarding service connection for prostate 
cancer, the Veteran's claim for service connection was not 
pending on May 3, 1989, and the claim for service connection was 
not received between May 3, 1989 and the effective date of the 
statute establishing presumptive service connection for prostate 
cancer.  See 38 C.F.R. § 3.816(c)(1), (2).  

The Board has considered the appellant's contentions that the 
Veteran's prostate cancer was present prior to July 25, 2005, 
however, there is no legal basis for the assignment of an earlier 
effective date.  See Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992) (noting that VA may not "extend [] benefits out of 
sympathy for a particular veteran").  Accordingly, an earlier 
effective date is not warranted.  In reaching this decision the 
Board considered the doctrine of reasonable doubt, however, as 
the preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

An effective date earlier than July 25, 2005, for the grant of 
service connection for prostate cancer, for accrued benefits 
purposes, is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


